DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 12/13/2018; 12/6/2019 and 6/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the accommodation grooves of claim 3 and the through-hole of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites the limitation "both side ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a driving part for rotating the opening and closing part in claim 1;
a determination device for determining … whether or not the respective tubes are disposed in claim 17; and
an identification mark recording device for displaying the identification marks in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 17, claim limitation “a determination device for determining … whether or not the respective tubes are disposed” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure or material for performing the entire claimed function of determining whether or not the respective tubes are disposed, and to clearly link the structure or material to the function of determining whether or not the respective tubes are disposed.  For example, the written description does not disclose if the function of determining whether or not the respective tubes are disposed is performed by computer software or by hardware such as an Application Specific Integrated Circuit.  The claim contains subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Therefore the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 18-20 depend on claim 17 and are rejected for inheriting the same problem.
In claim 19, claim limitation “an identification mark recording device for displaying the identification marks” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure or material for performing the entire claimed function displaying the identification marks, and to clearly link the structure or material to the function of displaying the identification marks.  The claim contains subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Therefore the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 20 depends on claim 19 and is rejected for inheriting the same problem.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites that “the first worm wheel, the first worm gear, and the first driving shaft are disposed on both side ends of the opening and closing part” in lines 2-4.  This claim appears to mean that the first worm wheel is located at two places (i.e. at each end), the first worm gear is located at two places (i.e. at each end), and the first driving shaft is located at two places (i.e. at each end).  However, the original disclosure discloses that pairs of the first worm wheel, the first worm gear and the first driving shaft are located at the ends.  Therefore, there is a conflict between the claim and the specification.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  The examiner has interpreted the claim to mean that “the first worm wheel, the first worm gear, and the first driving shaft are disposed on an end of the opening and closing part.”  
	In claim 17, claim limitation “a determination device for determining … whether or not the respective tubes are disposed” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure or material for performing the entire claimed function of determining … whether or not the respective tubes are disposed, and to clearly link the structure or material to the function of determining … whether or not the respective tubes are disposed.  For example, the written description does not disclose if the function of determining … whether or not the respective tubes are disposed is performed by computer software or by hardware such as an Application Specific Integrated Circuit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 18-20 depend on claim 17 and are rejected for inheriting the same problem.
In claim 19, claim limitation “an identification mark recording device for displaying the identification marks” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure or material for performing the entire claimed function of displaying the identification marks, and to clearly link the structure or material to the function of displaying the identification marks.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 20 depends on claim 19 and is rejected for inheriting the same problem.

Applicant may:
(a)        Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function(s), without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function(s) recited in the claim(s), without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function(s), applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function(s) and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s). For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,628,962 issued to Kanbara et al. (“Kanbara”).
As for claim 1, Kanbara discloses a tube opening and closing device capable of opening and closing a lid of a tube (4) which comprises a container (4a), a lid (16) coupled to the container so as to enable the container to be blocked, and a joint part (16b) for connecting the container and a first side of the lid, the tube opening and closing device comprising:
a tube supporting rack (12, 42) having a plurality of openings formed on one surface thereof (see Fig. 1), wherein the containers of the tubes are insertable into the plurality of openings, respectively;
an opening and closing part (17, 18) positioned at an upper part of the tube supporting rack (see Fig. 1), rotating around a first rotary shaft (18a), and having a coupling groove (17a) into which a second side (16a) of the lid, facing the first side of the tube, is allowed to be accommodated (see Fig. 9); and
a driving part (25) for rotating the opening and closing part (17, 18),
wherein the lid is opened and closed with respect to the container by the rotation of the opening and closing part (Abstract).

As for claim 7, Kanbara discloses that the opening and closing part (17, 18) extends in the first direction (left-right in Fig. 4), and the first rotary shaft (18a) is parallel to the first direction (see Fig. 4). 

As for claim 8, Kanbara discloses that the opening and closing part (17, 18) is in a plate shape (see Fig. 4).

As for claim 9, Kanbara discloses that one side end (17b) of the opening and closing part (17, 18) is bent to form the coupling groove (17b).

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H05-58696 by Wakatake (“Wakatake”).

As for claim 1, Wakatake discloses a tube opening and closing device capable of opening and closing a lid of a tube (14) which comprises a container (14), a lid (16) coupled to the container so as to enable the container to be blocked, and a joint part for connecting the container and a first side of the lid, the tube opening and closing device comprising:
a tube supporting rack (15) having a plurality of openings formed on one surface thereof (see Fig. 2), wherein the containers of the tubes are insertable into the plurality of openings, respectively;
an opening and closing part (7) positioned at an upper part of the tube supporting rack (see Fig. 2), rotating around a first rotary shaft (6), and having a coupling groove (11, 11a) into which a second side (16a) of the lid, facing the first side of the tube, is allowed to be accommodated (see Fig. 6); and
a driving part (13, 19) for rotating the opening and closing part (7),
wherein the lid is opened and closed with respect to the container by the rotation of the opening and closing part (see Figs. 5-7).

As for claim 7, Wakatake discloses that the opening and closing part (7) extends in the first direction (out of page in Fig. 5), and the first rotary shaft (6) is parallel to the first direction. 

As for claim 8, Wakatake discloses that the opening and closing part (7) is in a plate shape (see Fig. 2).

As for claim 9, Wakatake discloses that one side end (bottom) of the opening and closing part (7) is bent to form the coupling groove (11, 11a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP H05-58696 by Wakatake (“Wakatake”) in view of U.S. Patent 8,136,679 issued to Fry et al. (“Fry”).

As for claim 2, Wakatake discloses the tube opening and closing device of claim 1 (see the rejection of claim 1 above).
Wakatake does not disclose that the tube supporting rack discloses the recited features.
However, Fry discloses a tube supporting rack that comprises:
a plurality of concave parts (“concave parts” in annotated Fig. 1C below) extending in a first direction (“first direction” in annotated Fig. 1C below) and spaced apart from each other in a second direction (“second direction” in annotated Fig. 1C below) crossing the first direction; and
a plurality of convex parts (“convex parts” in annotated Fig. 1C below) each disposed between a pair of adjacent concave parts among the plurality of concave parts, and extending in the first direction to be parallel to the plurality of concave parts, and
wherein a plurality of openings (18) is formed in the plurality of convex parts, respectively.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the tube supporting rack of Wakatake to have the recited features as disclosed by Fry in order to allow for the loading, manipulating, and preparing of large numbers of tubes for use and manual and automated systems and to allow stacking of large numbers of tubes (Fry: col. 1, lines 15-17 and col. 1, lines 37-63).

    PNG
    media_image1.png
    691
    1095
    media_image1.png
    Greyscale

As for claim 3, Wakatake as modified by Fry discloses that each of the plurality of concave parts comprises a plurality of accommodation grooves (Fry: “accommodation grooves” in annotated Fig. 1C above) spaced apart from each other in the first direction.

As for claim 4, Wakatake as modified by Fry discloses that the plurality of openings is arranged in the first direction to be parallel to the plurality of convex parts, respectively (Fry: see Fig. 1C).

As for claim 5, Wakatake as modified by Fry discloses that a mounting groove (Fry: defined by 28) in contact with each of the plurality openings and accommodating the joint part is formed in each of the plurality of convex parts.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP H05-58696 by Wakatake (“Wakatake”) in view of U.S. Patent 8,485357 issued to Song et al. (“Song”).

As for claim 2, Wakatake discloses the tube opening and closing device of claim 1 (see the rejection of claim 1 above).
Wakatake does not disclose that the tube supporting rack discloses the recited features.  Wakatake discloses that the tube supporting rack supports and arranges tubes.
However, Song discloses a tube supporting rack (1; Fig. 8) that comprises:
a plurality of concave parts (13, 16) extending in a first direction (see Fig. 8; where each row of 13 and each row of 16 is a concave part) and spaced apart from each other in a second direction (see Fig. 8) crossing the first direction; and
a plurality of convex parts (parts of 10 between 13 and 16) each disposed between a pair of adjacent concave parts among the plurality of concave parts, and extending in the first direction to be parallel to the plurality of concave parts, and
wherein a plurality of openings (12a, 12b) is formed in the plurality of convex parts, respectively. Song discloses that the tube supporting rack supports and arranges tubes (col. 4, lines 9-16).
Because Wakatake and Song disclose tube supporting racks for supporting and arranging tubes, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the tube supporting rack of Song for the tube supporting rack of Wakatake to achieve the predictable result of supporting and arranging tubes.

As for claim 3, Wakatake as modified by Song discloses that each of the plurality of concave parts comprises a plurality of accommodation grooves (Song: the portions of 10 between pairs of 13 of between pairs of 16) spaced apart from each other in the first direction.

As for claim 4, Wakatake as modified by Song discloses that the plurality of openings (Song: 12a, 12b) is arranged in the first direction to be parallel to the plurality of convex parts, respectively (Song: see Fig. 8).

As for claim 6, Wakatake as modified by Song discloses that the tube supporting rack is capable of moving in the second direction under the opening and closing part (Wakatake: see Fig. 1).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP H05-58696 by Wakatake (“Wakatake”) in view of U.S. Patent 8,485357 issued to Song et al. (“Song”) as applied to claim 2, further in view of U.S. Patent 8,539,682 issued to Mah et al. (“Mah”).

As for claim 11, Wakatake as modified by Song discloses the tube opening and closing device of claim 2 (see the rejection of claim 2 above).
Wakatake as modified by Song does not disclose that the driving part comprises the recited features.
However, Mah discloses a driving part that comprises:
a first worm wheel (317) coupled (via 327) to a first rotary shaft (41);
a first worm gear (315) rotating in engagement with the first worm wheel (317); and
a first driving shaft (connecting 311 and 315) disposed in parallel with a second direction, and coupled to the first worm gear (315) to rotate along with the first worm gear.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the driving part of Wakatake and Song to include the recited features as disclosed by Mah in order to reduce the speed and increase the torque from the driving motor (Mah: col. 14, lines 25-35).

As for claim 12, Wakatake as modified by Song and Mah discloses the tube opening and closing device of claim 11 (see the rejection of claim 11 above).
Wakatake as modified by Song and Mah does not disclose that the driving part further comprises the recited features.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, the additional features allow further speed reduction of the driving motor
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to duplicate the worm wheel, worm gear and driving shaft of Wakatake, Song and Mah to achieve the predictable result of reducing the speed and increasing the torque of the driving motor (Mah: col. 14, lines 25-35).

As for claim 13, Wakatake as modified by Song and Mah discloses that the driving part further comprises a power part (Mah: 311) connected to the second driving shaft to rotate the second driving shaft.

As for claim 14, Wakatake as modified by Song and Mah discloses that the power part (Mah: 311) comprises a motor (Mah: 311).

As for claim 15, Wakatake as modified by Song and Mah discloses that the first worm wheel, the first worm gear, and the first driving shaft are disposed on an end of the opening and closing part (Wakatake: at 18, 19 in Fig. 3).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP H05-58696 by Wakatake (“Wakatake”) in view of U.S. Patent 4,696,144 issued to Bankuty et al. (“Bankuty”).

As for claim 16, Wakatake discloses the tube opening and closing device of claim 1 (see the rejection of claim 1 above).
Wakatake does not disclose that the driving part is capable of adjusting a speed of rotation of the opening and closing part.
However, Bankuty discloses a driving part (300) that is capable of adjusting a speed of rotation of an opening and closing part (200).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the driving part of Wakatake to be capable of adjusting a speed of rotation as disclosed by Bankuty in order to control the amount of torque used when opening and closing lids (Bankuty: col. 1, lines 37-47 and col. 2, lines 26-31).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,628,962 issued to Kanbara et al. (“Kanbara”) in view of U.S. Patent 8,662,392 issued to Hagen et al. (“Hagen”) and U.S. Patent 9,849,457 issued to Gelfand (“Gelfand”).

As for claim 17, Kanbara discloses a dispensing system comprising: the tube opening and closing device of claim 1 (see the rejection of claim 1 above).
Kanbara does not disclose a reader device and a determination device as recited.
However, Hagen discloses a reader device (414) for reading identification marks (163, 125) of tubes (160) in a tube support rack (100); and
a determination device (424) for determining, based on information acquired through the reader device, whether or not the respective tubes are disposed at determined positions in the tube supporting rack (steps 474-478).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the dispensing system of Kanbara to include the reader device and determination device as disclosed by Hagen in order to limit the incidence of cross contamination of tubes (Hagen: col. 1, lines 15-20).
Kanbara as modified by Hagen does not disclose that the reader device reads identification marks displayed on lids of the tubes.
However, Gelfand discloses a reader device (210) that reads identification marks displayed on lids (150) of tubes (110).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the reader device of Kanbara and Hagen to read identification marks on lids as disclosed by Gelfand in order to reliably provide information on a container that is less vulnerable to damage by automated processing systems (Gelfand: col. 1, lines 35-48 and col. 1, lines 54-62).
Kanbara as modified by Hagen and Gelfand discloses a pipette device (Kanbara: 3) for transferring samples in the tubes (Kanbara: 4) at the determined positions in the tube supporting rack to corresponding positions (Kanbara: in 44) in a plate (Kanbara: 6) corresponding to the tube supporting rack.
	
	As for claim 18, Kanbara as modified by Hagen and Gelfand discloses that the reader device (Hagen: 414) comprises an optical character reader (to read the bar code).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art of record and the examiner’s knowledge does not disclose or suggest one side end of an opening and closing part that is bent to form a bent surface, and a through-hole is formed in the bent surface, the through-hole into which one side end of a lid is insertable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,052,299 issued to Jones et al. (“Jones”) is cited for all that it discloses including a tube opening and closing device with a tube supporting rack and an opening and closing part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853